Exhibit 10.7

FISCAL 2013/2014 ANNUAL INCENTIVE BONUS PLAN SUMMARY

The Company’s two named executive officers are: Peter L. Vosotas, Chairman of
the Board, President and Chief Executive Officer; Ralph T. Finkenbrink, Senior
Vice President, Chief Financial Officer and Secretary. The Company has in place
an annual incentive bonus program for both of these named executive officers.
Set forth below is a summary of the principal terms of such programs for the
fiscal year ended March 31, 2013 (“Fiscal 2013”) and the fiscal year ending
March 31, 2014 (“Fiscal 2014”):

Fiscal 2013

Cash Bonuses. In addition to his annual base salary, both named executive
officers are entitled to receive cash bonuses for Fiscal 2013 based upon the
Company’s revenues and operating income exceeding certain target percentages.
The tables below summarize the cash bonuses payable to both of the named
executive officers based upon the Company meeting or exceeding the indicated
growth targets:

 

Revenue Growth Target
(% Increase Over Fiscal 2012)*

   Cash Bonus Payable
to Mr. Vosotas      Cash Bonus Payable
to Mr. Finkenbrink  

3%                                                     

   $ 20,000       $ 15,000   

5% or above                                     

   $ 40,000       $ 30,000   

 

 

 

Operating Income Growth Target
(% Increase Over Fiscal 2012)*

   Cash Bonus Payable
to Mr. Vosotas      Cash Bonus Payable
to Mr. Finkenbrink  

5%                                                     

   $ 20,000       $ 15,000   

10% or above                                   

   $ 40,000       $ 30,000   

 

 

Equity Awards. The Company’s Named Executive Officers received the following
equity awards under the Equity Plan as part of the Fiscal 2013 incentive bonus
program: (i) on May 8, 2012, Mr. Vosotas was awarded 20,000 shares of restricted
stock, which shares will vest on March 31, 2014; (ii) on May 8, 2012,
Mr. Vosotas was awarded 20,000 performance shares subject to the base operating
income and revenue targets associated with his Fiscal 2013 cash bonuses
described above; and (iii) on May 8, 2012, Mr. Finkenbrink was awarded 15,000
shares of restricted stock, which shares will vest on March 31, 2014. 2014.

Fiscal 2014

Cash Bonuses. In addition to his annual base salary, both named executive
officers are entitled to receive cash bonuses for Fiscal 2014 based upon the
Company’s revenues and operating income exceeding certain target percentages.
The tables below summarize the cash bonuses payable to both of the named
executive officers based upon the Company meeting or exceeding the indicated
growth targets:



--------------------------------------------------------------------------------

Revenue Growth Target
(% Increase Over Fiscal 2013)*

   Cash Bonus Payable
to Mr. Vosotas      Cash Bonus Payable
to Mr. Finkenbrink  

3%                                                     

   $ 20,000       $ 15,000   

5% or above                                     

   $ 40,000       $ 30,000   

 

 

 

Operating Income Growth Target
(% Increase Over Fiscal 2013)*

   Cash Bonus Payable
to Mr. Vosotas      Cash Bonus Payable
to Mr. Finkenbrink  

5%                                                     

   $ 20,000       $ 15,000   

10% or above                                   

   $ 40,000       $ 30,000   

 

 

Equity Awards. To date, neither of the Company’s Named Executive Officers has
received any equity awards for fiscal 2014.

 

2